              Case 2:15-cv-01175-RSL Document 217 Filed 11/19/20 Page 1 of 4



 1                                                                         Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                          IN THE UNITED STATES DISTRICT COURT
 7                  IN AND FOR THE WESTERN DISTRICT OF WASHINGTON
 8    YESENIA PACHECO, LUIS LEMUS,
 9
      and S.L.P., minor child, by and through             No. 2:15-cv-01175
      her Guardian ad Litem, Brian Comfort,
10                                                        PLAINTIFFS’ RESPONSE TO
      v.                                                  DEFENDANT’S BRIEF CONCERNING
11                                                        PERIODIC PAYMENTS
      UNITED STATES OF AMERICA,
12                                                        NOTED ON MOTION CALENDAR:
13
                                                          NOVEMBER 18, 2020

14
            Plaintiffs provide this brief to advise the Court of the infirmities in the Defendant’s brief.
15
             1.     Defendant’s plan is inadequate because it fails to take into account SLP’s costs
16   and attorney fees.
17

18          Defendant states:

19          A combination of $5.25 million in initial seed money and an annuity in the amount
            of $2.25 million will create and fund the reversionary trust and provide for all of
20          SLP’s anticipated future medical care as set forth in Plaintiffs’ life care plan at trial.
21
     Dkt. 212, p. 10. Defendant’s proposal is inadequate and unworkable. It fails to take into account
22
     SLP’s attorney fees in the amount of $1,875,000, and that the Plaintiffs have incurred over
23
     $142,000 in litigation costs. Unless the Defendant volunteers to pay Plaintiffs’ Counsel
24
     $2,000,000 for fees and costs, for this reason alone the Court should reject Defendant’s proposal.
25

26           2.     Defendant does not request periodic payments. The Court has satisfied its
     obligations under RCW 4.56.260.

     PLAINTIFFS’ PROPOSAL FOR                                                     MAXWELL GRAHAM
     PERIODIC PAYMENTS - 1                                                        535 E SUNSET WAY
                                                                                  ISSAQUAH, WA 98027
                                                                                  206.527.2000
                                                                                  MAXWELLGRAHAM.COM
              Case 2:15-cv-01175-RSL Document 217 Filed 11/19/20 Page 2 of 4



 1           Defendant states “the United States is prohibited from making periodic payments under
 2
     the Federal Torts Claim Act (the “FTCA”). Dkt. 212, p. 2. Defendant does not want, and cannot
 3
     make, periodic payments. The Court should reject Defendant’s proposal for periodic payments.
 4
     Defendant cited to RCW 4.56.260 not because it wants periodic payments, but because it wants
 5
     the Court to force a Medical Reversionary Trust onto Plaintiffs against their will. The medical
 6

 7
     reversionary trust is not in the best interest of SLP and not allowed by RCW 4.56.260(2).

 8           3.         RCW 4.56.260 does not allow a medical reversionary trust.

 9           Defendant states “Under the FTCA, the United States is liable in tort actions ‘in the same
10
     manner and to the same extent as a private party under like circumstances,’ under Washington
11
     law.” Dkt. 212, page 3. This is true. However, never in the history of Washington state has a
12
     private party Defendant persuaded a court to force a medical reversionary trust onto a Plaintiff
13
     against the Plaintiff’s will. No Washington court has ever done what the Defendant asks this
14

15
     Court to do, which is to interpret RCW 4.56.260 to justify forcing a medical reversionary trust

16   onto Plaintiffs.

17           4.     The Defendant’s proposal for a medical reversionary trust is not in the best
     interest of SLP.
18

19
             Whether following RCW 4.56.260 or the court’s “inherent authority”, the Court must act

20   in the interest of SLP. RCW 4.56.260(2); Hull by Hull v. United States 971 F.2d 1499 (1992),

21   (“the district court has the inherent authority to order that Lee's damages be paid in the form of
22
     a fully reversionary trust if it concludes that is in Lee's best interest . . . the court should consider
23
     what form or structure of damages best serves Lee's interests from Lee's perspective only . . .
24
     The award is to compensate Lee, and Lee only.”)
25
             Defendant’s attempt to argue that its proposal for a medical reversionary trust is “SLP is
26
     a minor who is completely dependent on her parents and may need the Court’s protection to
     PLAINTIFFS’ PROPOSAL FOR                                                       MAXWELL GRAHAM
     PERIODIC PAYMENTS - 2                                                          535 E SUNSET WAY
                                                                                    ISSAQUAH, WA 98027
                                                                                    206.527.2000
                                                                                    MAXWELLGRAHAM.COM
              Case 2:15-cv-01175-RSL Document 217 Filed 11/19/20 Page 3 of 4



 1   create a reversionary trust to ensure any funds earmarked for her future medical care remain at
 2
     her disposal for her future care and treatment.” Dkt. 212, p. 7. However, the Plaintiffs’ proposal
 3
     of a Special Needs Trust and a Structured Settlement satisfies this concern. Plaintiffs’ proposal
 4
     does not interfere with SLP’s eligibility for needs-based government benefits, and better
 5
     provides for SLP’s interests.
 6

 7
            Defendant insinuates that SLP’s parents Yesenia Pacheco and Luis Lemus are evil,

 8   malevolent, or untrustworthy:

 9          a reversionary trust avoids conflicts of interest inherent in caring for incapacitated
            people like SLP, in which the beneficiaries of excess life care funds are the same
10
            people responsible for making life-or-death decisions. Hull, 971 F.2d at 1503 (10th
11
            Cir. 1992) (noting that plaintiff’s life “may be compromised because the existing
            trust agreement provides that the parents inherit the entire trust assets if [plaintiff]
12          dies while in their care) . . . Here, testimony at trial revealed that Ms. Pacheco
            provides the majority of her care for her daughter, including scheduling and
13          attending medical visits. However, Ms. Pacheco also testified that she is not a
            United States citizen, and other testimony and evidence at trial suggest neither her
14
            nor Mr. Lemus are in the best position to ensure the protection of SLP’s future
15
            damages award. To date, the government is unsure who Plaintiffs intend to oversee,
            manage,      and/or      administer       SLP’s       future     damages        award.
16
     Dkt. 212, pages 7-8. The Court heard testimony from two of SLP’s health care providers: Dr.
17
     Kadet and Dr. Lopez. Their testimony is that SLP is blessed with loving, caring, devoted, and
18

19
     resourceful parents. Defendant has no basis for its assertion that there is a conflict of interest.

20   Unlike Hull, there is no evidence that Yesenia and Luis intend to harm or neglect their child and

21   abscond with the money. The Hull court described the relationship of the disabled child to his
22
     parents as follows:
23
            the record indicates that the court wanted to establish a trust that would revert fully
24          to the government upon Lee's death. Apparently, the court desired such a
            reversionary provision because it was concerned that Lee's safety would be in
25          jeopardy if his parents were to receive the unspent portion of this damage award
            upon Lee's death.
26



     PLAINTIFFS’ PROPOSAL FOR                                                    MAXWELL GRAHAM
     PERIODIC PAYMENTS - 3                                                       535 E SUNSET WAY
                                                                                 ISSAQUAH, WA 98027
                                                                                 206.527.2000
                                                                                 MAXWELLGRAHAM.COM
              Case 2:15-cv-01175-RSL Document 217 Filed 11/19/20 Page 4 of 4



 1   To suggest that Yesenia and Luis should be forced into a medical reversionary trust because she
 2
     is not a citizen of the United States is baseless. Nothing in the evidence before the Court supports
 3
     Defendant’s contention.
 4
            5.       Conclusion.
 5
            The Court should reject Defendant’s request to force the medical reversionary trust onto
 6

 7
     Plaintiffs and find that the Defendant does not seek period payments. Plaintiffs will establish a

 8   special needs trust and structured settlement with or without a court order.

 9

10
            Dated this 19th day of November, 2020.
11
                 MAXWELL GRAHAM, P.S.                       ALVAREZ LAW
12

13
                 s/ Michael Maxwell                         s/ Steve Ralph Alvarez
14
                 Michael Maxwell, WSBA#21781                 Steve Ralph Alvarez, WSBA # 23051
15
                 535 East Sunset Way                         705 S. 9th St., Ste. 304
                 Issaquah, WA 98027                          Tacoma, WA 98405-4600
16               mike@maxwellgraham.com                      Steve@alvarezlaw.com

17

18

19

20

21

22

23

24

25

26



     PLAINTIFFS’ PROPOSAL FOR                                                   MAXWELL GRAHAM
     PERIODIC PAYMENTS - 4                                                      535 E SUNSET WAY
                                                                                ISSAQUAH, WA 98027
                                                                                206.527.2000
                                                                                MAXWELLGRAHAM.COM
